Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Charles S., 41 AD3d 484, 485 [2007]), we find that it was legally sufficient to support the finding that the appellant recklessly engaged in conduct that created a substantial risk of serious injury and which, if committed by an adult, would have constituted the crime of reckless endangerment in the second degree (see Penal Law § 120.20; Matter of Kadeem W., 5 NY3d 864, 865 [2005]; Matter of George V., 231 AD2d 641, 642 [1996]; Matter of James D., 231 AD2d 631 [1996]; see also Matter of Jehadh S., 24 AD3d 128, 128-129 [2005]; Matter of Rydell D., 285 AD2d 592 [2001]). The complainant observed the appellant during the incident under good lighting conditions, and subsequently identified the appellant at a showup that took place 15 minutes after the incident. Under these circumstances, the identification testimony was legally sufficient (see Matter of Jonathan A., 36 AD3d 697, 698 [2007]; People v Rodgers, 6 AD3d *771464, 465 [2004]; People v Terrill, 265 AD2d 587 [1999]; People v Baptiste, 201 AD2d 659, 660-661 [1994]).
Moreover, in conducting an independent review of the weight of the evidence (cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (cf. People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the findings of fact were not against the weight of the evidence (cf. People v Romero, 7 NY3d 633 [2006]). Spolzino, J.P., Florio, Carni and Leventhal, JJ., concur.